REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: With respect to base claims 1 and 21, none of the prior art of record, alone or in combination, discloses a surgical instrument, comprising, inter alia: a housing including at least one actuator disposed thereon; an elongated shaft extending from a distal portion of the housing, the elongated shaft including an end effector assembly engaged at a distal end thereof, the end effector assembly including a pair of opposing jaw members, at least one of the jaw members including a knife channel defined therein; an articulation section disposed between the housing and the end effector assembly, the articulation section configured to selectively articulate the end effector assembly upon actuation of the at least one actuator, the articulation section and a proximal end of the knife channel defining a first distance therebetween; and a knife assembly including: a knife having proximal and distal ends defining a knife length therebetween, the proximal end including an engagement feature disposed thereon; and a knife drive rod configured to operably engage the engagement feature to secure the knife drive rod to the knife such that the distal end of the knife extends beyond the engagement feature, wherein the engagement feature of the knife assembly includes at least one capture tab disposed within an aperture defined within the proximal end of the knife, or wherein the engagement feature includes at least two tabs disposed within an aperture defined within the knife.
For comparison to the present invention, prior-art reference Schulze et al. (U.S. Pat. No. 5,797,941), for example, teaches a surgical instrument comprising, inter alia: a housing including at least one actuator disposed thereon; an elongated shaft extending from a distal portion of the housing, the elongated shaft including an end effector assembly engaged at a distal end thereof, the end effector assembly including a pair of opposing jaw members, at least one of the jaw members including a knife channel defined therein; an articulation section disposed between the housing and the end effector assembly, the articulation section configured to selectively articulate the end effector assembly upon actuation of the at least one actuator; and a knife assembly including: a knife having proximal and distal ends defining a knife length therebetween, the proximal end including an engagement feature disposed thereon; and a knife drive rod configured to operably engage the engagement feature to secure the knife drive rod to the knife such that the distal end of the knife extends beyond the engagement feature.  However, Schulze et al. do not disclose that the engagement feature of the knife assembly includes at least one capture tab disposed within an aperture defined within the proximal end of the knife or at least two tabs disposed within an aperture defined within the knife.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kerr et al. (U.S. Pat. App. Pub. 2013/0085516) and Allen, IV et al. (U.S. Pat. No. 10,588,651) teach surgical instruments.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771